EXHIBIT 10.21
FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT
          THIS FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (this “First
Amendment”) is made and entered into as of July 30, 2009, between InSight Health
Services Corp., a Delaware corporation (the “Company”), and Louis E. Hallman,
III (“Executive”).
          WHEREAS, the Company and Executive entered into that certain Executive
Employment Agreement dated as of April 7, 2008 (the “Original Agreement”); and
          WHEREAS, the Company and Executive desire to amend the Original
Agreement.
          NOW THEREFORE, in consideration of the foregoing and intending to be
legally bound, the parties agree as follows:

  1.   Section 3.01 of the Original Agreement is hereby amended by deleting the
second paragraph of such Section in its entirety and inserting the following in
its place:

     “In addition to the Annual Salary, Executive shall be eligible to receive
an annual bonus in accordance with any executive incentive compensation plan for
the then-current fiscal year (“Bonus”), 80% of which Bonus shall be based upon
Parent achieving the target financial goals or other goals approved by the Board
of Directors of Parent (“Parent Board”) for the then-current fiscal year
(“Target Goals”) and 20% of which Bonus shall be based on the achievement of
certain personal management objectives established over the course of each
fiscal year and approved by the CEO. The Target Goals shall be set forth in a
budget prepared by the CEO and Company management and approved by the Parent
Board and shall as applicable, be set at the plan level applicable to the other
executive officers of Company, and in accordance with any executive incentive
compensation plan for the then-current fiscal year. The Bonus is payable, if
earned, promptly following the completion of Parent’s year-end audit for such
year and delivery of a certification by the CEO to the Parent Board, certifying
the results for the year and the calculation of any Bonus so payable.”

  2.   Section 4.07 of the Original Agreement is hereby amended by adding the
following at the end of the existing text of Section 4.07(b)        
“Notwithstanding anything to the contrary in this Section 4.07(b), any such
payments shall commence at such time as determined in accordance with
Section 4.07(f).”     3.   Section 4.07 of the Original Agreement is hereby
amended by adding the following as a new Section 4.07(f):

          “(f) Notwithstanding any other payment schedule provided herein to the
contrary, if Executive is deemed on the date of termination to be a “specified
employee” within the meaning of that term under Code Section 409A(a)(2)(B), then
each of the following shall apply:
               (i) With regard to any payment that is considered deferred
compensation under Code Section 409A payable on account of a “separation from
service,” such payment shall be made on the date which is the earlier of (A) the
expiration of the six (6)-month period measured

1



--------------------------------------------------------------------------------



 



from the date of such “separation from service” of Executive, and (B) the date
of Executive’s death (the “Delay Period”) to the extent required under Code
Section 409A. Upon the expiration of the Delay Period, all payments delayed
pursuant to this Section (whether they would have otherwise been payable in a
single sum or in installments in the absence of such delay) shall be paid to
Executive in a lump sum, and all remaining payments due under this Agreement
shall be paid or provided in accordance with the normal payment dates specified
for them herein; and
               (ii) To the extent that any benefit to be provided during the
Delay Period are considered deferred compensation under Code Section 409A
payable on account of a “separation from service,” and such benefits are not
otherwise exempt from Code Section 409A, Executive shall pay the cost of such
benefits during the Delay Period, and Company shall reimburse Executive, to the
extent that such costs would otherwise have been paid by Company or to the
extent that such benefits would otherwise have been provided by Company at no
cost to Executive, Company’s share of the cost of such benefits upon expiration
of the Delay Period, and any remaining benefits shall be reimbursed or provided
by Company in accordance with the procedures specified herein.”

  4.   Article VII of the Original Agreement is hereby amended to add the
following as a new Section 7.12:

“SECTION 7.12. Section 409A Compliance.
          (a) The intent of the parties is that payments and benefits under this
Agreement comply with Code Section 409A and the regulations and guidance
promulgated thereunder and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be in compliance therewith. In no event
whatsoever shall Company be liable for any additional tax, interest or penalty
that may be imposed on Executive by Code Section 409A or damages for failing to
comply with Code Section 409A.
          (b) Termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination”, “termination of employment” or like terms shall
mean “separation from service.” All expenses or other reimbursements under this
Agreement shall be made on or prior to the last day of the taxable year
following the taxable year in which such expenses were incurred by Executive
(provided that if any such reimbursements constitute taxable income to
Executive, such reimbursements shall be paid no later than March 15th of the
calendar year following the calendar year in which the expenses to be reimbursed
were incurred), and no such reimbursement or expenses eligible for reimbursement
in any taxable year shall in any way affect the expenses eligible for
reimbursement in any other taxable year.
          (c) For purposes of Code Section 409A, Executive’s right to receive
any installment payment pursuant to this Agreement shall be treated as a right
to receive a series of separate and distinct payments.

2



--------------------------------------------------------------------------------



 



          (d) Whenever a payment under this Agreement specifies a payment period
with reference to a number of days (e.g., “payment shall be made within 30 days
following the date of termination”), the actual date of payment within the
specified period shall be within the sole discretion of Company. Notwithstanding
any other provision of this Agreement to the contrary, in no event shall any
payment under this Agreement that constitutes “deferred compensation” for
purposes of Code Section 409A be offset by any other payment pursuant to this
Agreement or otherwise.”

  5.   Capitalized terms used and not otherwise defined herein shall have the
meanings set forth in the Original Agreement.     6.   This First Amendment
shall be effective as of the date first written above. The parties hereby
mutually agree that all other terms and conditions of the Original Agreement
remain the same. Should there be any conflict between the terms of the Original
Agreement and this First Amendment, the terms and conditions of this First
Amendment shall control.

          IN WITNESS WHEREOF, the parties have executed this First Amendment as
of the date first written above.

            COMPANY:

INSIGHT HEALTH SERVICES CORP.
      By:   /s/ Keith S. Kelson         Name:   Keith S. Kelson        Title:  
EVP and Chief Financial Officer        EXECUTIVE:
      /s/ Louis E. Hallman, III       Name: Louis E. Hallman, III         

3